DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-30 are currently pending and have been examined on their merits. 
Claims 1, 12-13, 15-19, 21, 25, and 28-29 are currently amended see REMARKS December 06, 2022.
Claim 30 is newly added see remarks December 06, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-27 and 30 recite a method (i.e. a series of steps), and claim 28 recite a system, and claim 29 recite a computing device (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 28, and 29 recites a method for determining deliberative consensus among a plurality of opinions expressed electronically in an online discussion, the method comprising: transmitting, data representative of a discussion, wherein based on receiving the data representative of the discussion, output the discussion in respective for presentation to the users; receiving, in response to outputting the discussion, user feedback data for at least a first group of the users and a second group of the users, wherein the user feedback data identifies a first opinion expressed in the discussion by the first group of users and a second opinion expressed in the discussion by the second group of users, wherein the first opinion and the second opinion relate to a topic, and the first opinion is different from the second opinion; receiving, during a time period, comment data identifying comments posted, by at least one of the first group of users and the second group of users, to the discussion in response to the first opinion and the second opinion expressed in the discussion; and while receiving the comment data during the time period, iteratively performing the following: identifying, based on reactions to the comments and the user feedback data, a critical comment from among the comments that support the second opinion, wherein the first opinion represents a majority view held by the first group and the second opinion represents a minority view in the discussion held by the second group, wherein identifying the critical comment comprises infer intent of the reactions to the comments and establish a relationship between the inferred intent and the second opinion; transmitting, to a portion of users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented and to receive user input indicating responses to the critical comment from the users of the third group; receiving, associated with the users of the third group, the user input indicating  the responses to the notification; in response to at least one of (i) receiving the user input indicating the responses to the notification or (ii) continuously receiving the comment data identifying the comments posted by at least one of the first group of users and the second group of users, determining, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the users of the third group, wherein the deliberative consensus opinion is a numeric value that indicates a proportion of users of the third group that provided user input indicating a switch from supporting the first opinion to supporting the second opinion in response to the notification regarding the critical comment; and transmitting, to the users in the first group, instructions to output, in response to determining the deliberative consensus opinion, information related to the deliberative consensus opinion of the discussion, wherein, when executed, the instructions cause the users in the first group but not the second group or the third group to reorder the comments in the online discussion to present, the critical comment at a top of the discussion and (ii) present, comments that support the first opinion at a bottom of the online discussion.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mediate between a plurality of groups of people with different opinions based on different comments and opinions shared in a discussion. The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: electronically in an online discussion, a computing system, a computing device, a GUI display, a probability-based statistical algorithm, and a textual sentiment analysis.
Claim 28: a system, an online forum, a social media platform, user devices running client applications that interact electronically with an online discussion system, a computing system, a computing device, a GUI display, a probability-based statistical algorithm, and a textual sentiment analysis.
Claim 29: a computing device, an online discussion system, an online forum, a social media platform, electronically in an online discussion, a computing system, a GUI display, a probability-based statistical algorithm, and a textual sentiment analysis.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-27 and 30 further narrow the abstract idea recited in the independent claims 1, 28, and 29 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use an online social network to manage a discussion and conduct online polls (see Specification [0003-0004]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-27 and 30 further narrow the abstract idea recited in the independent claims 1, 28, and 29 and are therefore directed towards the same abstract idea. 

Claims 2-27 and 30 are directed towards further narrowing the abstract idea of mediating a discourse on a social network between groups with differing opinions and determining the key arguments for the two opposing sides. 

Claims 2-5 further recites the additional element of an online forum and a social media platform which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claim 30 further recites the additional element of a machine learning algorithm which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.


Therefore, claims 1-30 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-30 is rejected under 35 U.S.C. 103 as being unpatentable over Megill (US 2015/0089399) in view of Clediere (US 2018/0330391) further in view of Keerthi (US 2015/0304269).
Claims 1, 28, and 29: Megill discloses (Claim 1) a method for determining deliberative consensus among a plurality of opinions expressed electronically in an online discussion, the method comprising: (Claim 28) A system for determining deliberative consensus among a plurality of opinions expressed electronically in an online discussion, the system comprising: an online discussion system configured to host online discussions, wherein the online discussions include at least one of an online forum, a social media platform, and a poll; user devices running client applications that interact with the online discussion system to present the online discussions to users of the user devices; and a computer system in communication with the user devices, the computer system being configured to determine a deliberative consensus opinion among a plurality of opinions expressed by the users of the user devices in an online discussion hosted by the online discussion system, wherein the computer system is configured to perform operations comprising: (Claim 29) A computing device used by a user to interact in an online discussion, the computing device being configured to: transmitting, by a computer system to computing devices associated with users, data representative of an online discussion, wherein the computing devices are configured to, based on receiving the data representative of the online discussion, output the online discussion in respective graphical user interface (GUI) displays for presentation to the users (Paragraph [0039]; [0099]; [0144]; Figs. 5 and 17, a user interface permits a user to submit a comment or initiate a new conversation that may be used in implementing an embodiment of the inventive system and methods. Participants including the conversation owner may analyze a conversation by observing and interfacing with the interactive visualization that shows groups/subgroups and consensus opinions. Furthermore, a client application (e.g. a software program that functions to generate a user interface and permit data entry) is installed and executed on a suitable client device);
receiving, at the computer system from the computing devices and in response to outputting the online discussion at the computing device, user feedback data for at least a first group of the users and a second group of the users, wherein the user feedback data identifies a first opinion expressed in the online discussion by the first group of users and a second opinion expressed in the online discussion by the second group of users, wherein the first opinion and the second opinion relate to a topic, and the first opinion is different from the second opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs (feedback) from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions); 
Receiving, at the computer system from the computing devices during a time period, comment data identifying comments posted, by at least one of the first group of users and the second group of users at their respective computing devices, to the online discussion in response to the first opinion and the second opinion expressed in the online discussion (Paragraph [0006-0009]; [0080-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants (first and second group of users). The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions (The examiner notes that the broadest reasonable interpretation of receiving comment data from a first and second group of users would include a communication system that allows comments from various participants that then segments the participants into various groups that reflect their commonly held opinions). Embodiments of the invention are directed to systems and methods for enabling the recognition and formation of formal or informal social structures, such as groups, in real-time (during a time period) among a number of participants. The invention is directed to a data processing platform that is operable to receive and process inputs from a group of participants which may represent a statement or opinion or other form of communication); and while receiving the comment data during the time period, iteratively performing the following: identifying, by the computer system and based on reactions to the comments and the user feedback data, a critical comment from among the comments that support the second opinion, wherein the first opinion represents a majority view held by the first group and the second opinion represents a minority view in the online discussion held by the second group (Paragraph [0096-0097]; [0147]; [0168]; [0187]; [0203]; Figs. 4 and 18, participants vote on their opinion or evaluation of comments. In one example, these “votes” or voting action may be expressed as agree, disagree, or star as important or significant. As participant B reacts to a comment they click agree, disagree, pass, or trash (as indicated by buttons). At a point in this process Participant B can click on a group or an individual to see more information and metadata related to that group or individual, including but not limited to: the comments they have found most important. An example user interface for a participant who is analyzing a conversation allows the user to view clusters where comments which are representative of those clusters are shown along each cluster);
wherein identifying the critical comment comprises using textual sentiment analysis to infer intent of the reactions to the comments and establish a relationship between the inferred intent and the second opinion (Paragraph [0086]; [0163]; [0212-0213] grouping ideas is relatively simple if the answers are in a common and easy processed format; however, if they are not in the same format or are in one that requires more complicated processing in order to evaluate the ideas (e.g. parsing with a natural language processing method) then it becomes a difficult problem for a computing devices to implement. Data that is generated by the inventive system is in a form that is amendable to the application of machine learning methods that focus on “text as data” (e.g. sentiment analysis, topic modeling, etc.). The inventive system may consider participants as being represented by a position in a “space” of a conversation’s comments, based on their reactions to a comment. In one embodiment the space may have as many dimensions as there are comments. A dimensional projection of these points can be obtained by applying a dimension reduction algorithm. The inventive method applies clustering techniques to determine the underlying grouping of the participants within the conversation. (Therefore, the examiner finds the recited art to be able to use several analysis techniques such as applying machine learning, natural language processing, and sentiment analysis to understand the intent and meaning of various comments and the reactions to those comments by a plurality of users and create relationships or clusters of reactions around specific comments in a conversation based on the models)).  
However, Megill does not disclose transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented in respective GUI display of the portion of the computing devices and for the portion of the computing devices to receive user input indicating responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices associated with the users of the third group, the user input indicating the responses to the notification; in response to at least one of (i) receiving the user input indicating the responses to the notification or (ii) continuously receiving the comment data identifying the comments posted by at least one of the first group of users and the second group of users at their respective computing devices, determining, by the computer system using a probability-based statistical algorithm, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value that indicates a proportion of users of the third group that provided user input indicating a switch from supporting the first opinion to supporting the second opinion in response to the notification regarding the critical comment; and transmitting, by the computer system and to at least one of the computing devices associated with the users in the first group, instructions to output, in response to determining the deliberative consensus opinion, information related to the deliberative consensus opinion of the online discussion in the respective GUI displays, wherein, when executed, the instructions cause the at least one of the computing devices of the users in the first group but not the second group or the third group to reorder the comments in the online discussion to (i) present, in the respective GUI displays, the critical comment at a top of the online discussion and (ii) present, in the respective GUI displays, comments that support the first opinion at a bottom of the online discussion.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented in respective GUI display of the portion of the computing devices and for the portion of the computing devices to receive user input indicating responses to the critical comment from the users of the third group (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users); Receiving, by the computer system and from the portion of the computing devices associated with the users of the third group, the user input indicating the responses to the notification (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
In the same field of endeavor of moderating an online discussion to determine opposing viewpoints Keerthi teaches in response to at least one of (i) receiving the user input indicating the responses to the notification or (ii) continuously receiving the comment data identifying the comments posted by at least one of the first group of users and the second group of users at their respective computing devices, determining, by the computer system using a probability-based statistical algorithm, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value that indicates a proportion of users of the third group that provided user input indicating a switch from supporting the first opinion to supporting the second opinion in response to the notification regarding the critical comment (Paragraph [0008-0010]; [0013-0017]; [0024-0025] in accordance with a first aspect of the present invention there is provided a system for processing online comments associated with electronic content, the system is comprised of one or more processors that are configured to assign a comment to one of at least two options, the at least two options relating to at least two potential viewpoints associated with the electronic content (comment data identifying the comments posted by at least one of the first and second group of users). The two options available for assignment may be any two potential viewpoints that are associated with the electronic content. By “viewpoints” it is meant to include any positions or opinions that a commenter may have in response to electronic content. The system may be configured to analyze the responses contributed to determine the trajectory of the conversation and tracking the commenter’s opinion. In an embodiment the present invention is able to track user voting behavior over time to run analytical algorithms to determine the persuasiveness of a comment in a conversation. That is, when a comment receives a vote from a user the system can analyze its database and process the information to determine the previous opinions of the user on the same topic. If the database indicates the user was previously against the topic but now gives a vote for a comment in favor of the topic then it is clear that this comment has persuaded him to change his opinion. This analytics can be performed for a large number of comments within a conversation to determine a persuasiveness score for the comments); and transmitting, by the computer system and to at least one of the computing devices associated with the users in the first group, instructions to output, in response to determining the deliberative consensus opinion, information related to the deliberative consensus opinion of the online discussion in the respective GUI displays, wherein, when executed, the instructions cause the at least one of the computing devices of the users in the first group but not the second group or the third group to reorder the comments in the online discussion to (i) present, in the respective GUI displays, the critical comment at a top of the online discussion and (ii) present, in the respective GUI displays, comments that support the first opinion at a bottom of the online discussion (Paragraph [0017-0021]; [0038-0046]; [0067-0072]; Fig. 5, the system may be configured to analyze the responses contributed by the respondents. The analysis of the comments may include determining the direction of a discussion and identifying the commenters that drive the direction of the discussion. This is achieved by determining the number and magnitude of comments that hold a particular viewpoint. For ease of description these comments may be termed primary comments (critical comments) and their commenters primary commenters. The method further comprises determining a profile of a commenter. The method further includes providing at least two options for the commenter’s selection and the commenter assigns his comment to one of the at least two options. Preferably each option may comprise at least one pre-determined category associated with the viewpoint. The method further includes assigning the comment to a category. The method includes determining the number of comments within an option and rank the comments based on the magnitude of the comments (the system is able to determine primary or most important comments and order them in a display to present the most influential or critical at the top of a display). A representation (GUI) may comprise a grid having columns and rows each column represents an option and each row represents a category, wherein a comment is assigned to a position that corresponds. The method can include determining a profile of a commenter based on their past comments and voting (the system is able to determine if a commenter is in favor of one viewpoint i.e. is a member of a first group or against the viewpoint i.e. a member of a second group). The present invention provides a method to produce a chart visualization sorting the comments for display. The comments from the database are displayed in the website according to the grid layout as determined by the comment analysis software. The key element of the invention is that each comment is associated with a “side” and a “category” and all comments are sorted and displayed based on that relationship)
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of in response to at least one of (i) receiving the user input indicating the responses to the notification or (ii) continuously receiving the comment data identifying the comments posted by at least one of the first group of users and the second group of users at their respective computing devices, determining, by the computer system using a probability-based statistical algorithm, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value that indicates a proportion of users of the third group that provided user input indicating a switch from supporting the first opinion to supporting the second opinion in response to the notification regarding the critical comment; and transmitting, by the computer system and to at least one of the computing devices associated with the users in the first group, instructions to output, in response to determining the deliberative consensus opinion, information related to the deliberative consensus opinion of the online discussion in the respective GUI displays, wherein, when executed, the instructions cause the at least one of the computing devices of the users in the first group but not the second group or the third group to reorder the comments in the online discussion to (i) present, in the respective GUI displays, the critical comment at a top of the online discussion and (ii) present, in the respective GUI displays, comments that support the first opinion at a bottom of the online discussion as taught by Keerthi (Keerthi [0017]). With the motivation of helping online users understand the various viewpoints of an online discussion and the key comments for both sides (Keerthi [0072]).
Claims 2: Modified Megill discloses the method as per claim 1. Megill further discloses wherein: the online discussion is an online forum or a social media platform, the first opinion is expressed in relation to a post regarding the topic by the first computing devices associated with the first group of users via the online forum, wherein the first opinion is at least one of a (i) comment, (ii) up vote, (iii) like, (iv) the post, (v) a tag, (vi) a share action, (vii) a repost action, (viii) a micro-payment, and (ix) a user selection, and the second opinion is expressed in relation to the post regarding the topic by second computing devices associated with the second group of users via the online forum, wherein the second opinion is at least one of a (i) down vote, (ii) comment, (iii) inaction, (iv) a flag, (v) a tag, and (vi) a dislike, wherein the user feedback data is received from a computer system hosting the online discussion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions).
Claim 3: Modified Megill discloses the method as per claim 2. However, Megill does not disclose wherein the notification comprises at least one of (i) a message presented at a top portion of a feed provided by the online forum or the social media platform, (ii) a push notification directing the users of the third group to a mobile application provided at the portion of the computing devices, (iii) an email notification, (iv) a badge notification for the mobile application or a web application provided at the portion of the computing devices, and (v) the critical comment presented immediately below or immediately above the post in the feed provided by the online forum or the social media platform.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches wherein the notification comprises at least one of (i) a message presented at a top portion of a feed provided by the online forum or the social media platform, (ii) a push notification directing the users of the third group to a mobile application provided at the portion of the computing devices, (iii) an email notification, (iv) a badge notification for the mobile application or a web application provided at the portion of the computing devices, and (v) the critical comment presented immediately below or immediately above the post in the feed provided by the online forum or the social media platform (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0045]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
Claim 4: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising sorting, by the computer system and based on the deliberative consensus opinion, posts presented in the online forum or the social media platform to users of at least one of the first group, the second group, and the third group, wherein posts having a higher numeric value are presented above other posts having a lower numeric value in the online forum or the social media platform (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions).
Claim 5: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising filtering, by the computer system and based on the deliberative consensus opinion, posts presented in the online forum or the social media platform to users of at least one of the first group, the second group, and the third group such that posts having a numeric value that satisfies a threshold condition are presented and posts having a numeric value that does not satisfy the threshold condition are not presented (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 6: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising: identifying, by the computer system, a subset of users from at least one of the first group, the second group, and the third group who saw viral content and the critical comment, the critical comment being responsive to the viral content; determining, by the computer system, a first viral coefficient for the identified subset of users; determining, by the computer system, a second viral coefficient for users from at least one of the first group, the second group, and the third group who saw the viral content but did not see the critical comment; determining, by the computer system, whether the first viral coefficient is less than the second viral coefficient; identifying, by the computer system and based on a determination that the first viral coefficient is less than the second viral coefficient, the viral content as containing inaccurate or false information; and performing, by the computer system, a corrective action in response to the viral content containing inaccurate or false information, wherein the first viral coefficient is a value associated with a first deliberative consensus opinion and the second viral coefficient is a value associated with a pre-deliberative consensus opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 7: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises lowering the second viral coefficient to a value of the first viral coefficient (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 8: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises removing the viral content from the online discussion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 9: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises sorting content presented in the online discussion such that the viral content is presented below other content (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
 Claim 10: Modified Megill discloses the method as per claim 6. Megill further discloses further comprising: identifying, by the computer system and based on a determination that the first viral coefficient is greater than or equal to the second viral coefficient, the viral content as containing accurate or true information; and raising, by the computer system, the second viral coefficient in response to the viral content containing accurate or true information (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 11: Modified Megill discloses the method as per claim 1. However, Megill does not discloses wherein: the online discussion is a poll, the first opinion is expressed in relation to the post regarding the topic as a first vote in the poll at the first computing devices associated with the first group of users, and the second opinion is expressed in relation to the poll regarding the topic as a second vote in the poll at second computing devices associated with the second group of users.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches wherein: the online discussion is a poll, the first opinion is expressed in relation to the post regarding the topic as a first vote in the poll at the first computing devices associated with the first group of users, and the second opinion is expressed in relation to the poll regarding the topic as a second vote in the poll at second computing devices associated with the second group of users (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0045]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
Claim 12: Modified Megill discloses the method as per claim 1. Megill further discloses wherein in response to transmitting the notification to the portion of computing devices associated with the users of the third group, presenting, at the portion of computing devices associated with the users of the third group, the critical comment caused at least a threshold adoption of the second opinion by a subset of users in the third group based on the subset of users in the third group seeing the critical comment and then adopting the second opinion as a result of seeing the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 13: Modified Megill discloses the method as per claim 12. Megill further discloses further comprising selecting, by the computer system, the deliberative consensus opinion using Distributed Bayesian Reasoning and based at least in part on the at least threshold adoption of the second opinion by the subset of users in the third group (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 14: Modified Megill discloses the method as per claim 12. Megill further discloses wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises identifying a most up voted comment among the comments (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 15: Modified Megill discloses the method as per claim 12. However, Megill does not discloses wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability.
In the same field of endeavor of moderating an online discussion to determine opposing viewpoints Keerthi teaches wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability (Paragraph [0008-0010]; [0013-0017]; [0024-0025] in accordance with a first aspect of the present invention there is provided a system for processing online comments associated with electronic content, the system is comprised of one or more processors that are configured to assign a comment to one of at least two options, the at least two options relating to at least two potential viewpoints associated with the electronic content (comment data identifying the comments posted by at least one of the first and second group of users). The two options available for assignment may be any two potential viewpoints that are associated with the electronic content. By “viewpoints” it is meant to include any positions or opinions that a commenter may have in response to electronic content. The system may be configured to analyze the responses contributed to determine the trajectory of the conversation and tracking the commenter’s opinion. In an embodiment the present invention is able to track user voting behavior over time to run analytical algorithms to determine the persuasiveness of a comment in a conversation. That is, when a comment receives a vote from a user the system can analyze its database and process the information to determine the previous opinions of the user on the same topic. If the database indicates the user was previously against the topic but now gives a vote for a comment in favor of the topic then it is clear that this comment has persuaded him to change his opinion. This analytics can be performed for a large number of comments within a conversation to determine a persuasiveness score for the comments).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability as taught by Keerthi (Keerthi [0017]). With the motivation of helping online users understand the various viewpoints of an online discussion and the key comments for both sides (Keerthi [0072]).
Claim 16: Modified Megill discloses the method as per claim 1. However, Megill does not discloses wherein the user input indicating the responses to the notification include a subset of users in the third group switching from the first opinion to the second opinion, wherein the subset of the users in the first group join the third group of users.
In the same field of endeavor of moderating an online discussion to determine opposing viewpoints Keerthi teaches wherein the user input indicating the responses to the notification include a subset of users in the third group switching from the first opinion to the second opinion, wherein the subset of the users in the first group join the third group of users (Paragraph [0008-0010]; [0013-0017]; [0024-0025] in accordance with a first aspect of the present invention there is provided a system for processing online comments associated with electronic content, the system is comprised of one or more processors that are configured to assign a comment to one of at least two options, the at least two options relating to at least two potential viewpoints associated with the electronic content (comment data identifying the comments posted by at least one of the first and second group of users). The two options available for assignment may be any two potential viewpoints that are associated with the electronic content. By “viewpoints” it is meant to include any positions or opinions that a commenter may have in response to electronic content. The system may be configured to analyze the responses contributed to determine the trajectory of the conversation and tracking the commenter’s opinion. In an embodiment the present invention is able to track user voting behavior over time to run analytical algorithms to determine the persuasiveness of a comment in a conversation. That is, when a comment receives a vote from a user the system can analyze its database and process the information to determine the previous opinions of the user on the same topic. If the database indicates the user was previously against the topic but now gives a vote for a comment in favor of the topic then it is clear that this comment has persuaded him to change his opinion. This analytics can be performed for a large number of comments within a conversation to determine a persuasiveness score for the comments).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability as taught by Keerthi (Keerthi [0017]). With the motivation of helping online users understand the various viewpoints of an online discussion and the key comments for both sides (Keerthi [0072]).

Claim 17: Modified Megill discloses the method as per claim 1. However, Megill does not discloses wherein the user input indicating the responses to the notification include a subset of the users in the third group performing an affirmative action to confirm their support of the first opinion.
In the same field of endeavor of moderating an online discussion to determine opposing viewpoints Keerthi teaches wherein the user input indicating the responses to the notification include a subset of the users in the third group performing an affirmative action to confirm their support of the first opinion (Paragraph [0008-0010]; [0013-0017]; [0024-0025] in accordance with a first aspect of the present invention there is provided a system for processing online comments associated with electronic content, the system is comprised of one or more processors that are configured to assign a comment to one of at least two options, the at least two options relating to at least two potential viewpoints associated with the electronic content (comment data identifying the comments posted by at least one of the first and second group of users). The two options available for assignment may be any two potential viewpoints that are associated with the electronic content. By “viewpoints” it is meant to include any positions or opinions that a commenter may have in response to electronic content. The system may be configured to analyze the responses contributed to determine the trajectory of the conversation and tracking the commenter’s opinion. In an embodiment the present invention is able to track user voting behavior over time to run analytical algorithms to determine the persuasiveness of a comment in a conversation. That is, when a comment receives a vote from a user the system can analyze its database and process the information to determine the previous opinions of the user on the same topic. If the database indicates the user was previously against the topic but now gives a vote for a comment in favor of the topic then it is clear that this comment has persuaded him to change his opinion. This analytics can be performed for a large number of comments within a conversation to determine a persuasiveness score for the comments).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability as taught by Keerthi (Keerthi [0017]). With the motivation of helping online users understand the various viewpoints of an online discussion and the key comments for both sides (Keerthi [0072]).
Claim 18: Modified Megill discloses the method as per claim 1. However, Megill does not discloses wherein the user input indicating the responses to the notification include indications that a subset of users in the third group did not perform an action in response to receiving the notification.
In the same field of endeavor of moderating an online discussion to determine opposing viewpoints Keerthi teaches wherein the user input indicating the responses to the notification include indications that a subset of users in the third group did not perform an action in response to receiving the notification (Paragraph [0008-0010]; [0013-0017]; [0024-0025] in accordance with a first aspect of the present invention there is provided a system for processing online comments associated with electronic content, the system is comprised of one or more processors that are configured to assign a comment to one of at least two options, the at least two options relating to at least two potential viewpoints associated with the electronic content (comment data identifying the comments posted by at least one of the first and second group of users). The two options available for assignment may be any two potential viewpoints that are associated with the electronic content. By “viewpoints” it is meant to include any positions or opinions that a commenter may have in response to electronic content. The system may be configured to analyze the responses contributed to determine the trajectory of the conversation and tracking the commenter’s opinion. In an embodiment the present invention is able to track user voting behavior over time to run analytical algorithms to determine the persuasiveness of a comment in a conversation. That is, when a comment receives a vote from a user the system can analyze its database and process the information to determine the previous opinions of the user on the same topic. If the database indicates the user was previously against the topic but now gives a vote for a comment in favor of the topic then it is clear that this comment has persuaded him to change his opinion. This analytics can be performed for a large number of comments within a conversation to determine a persuasiveness score for the comments).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in the third group; determining a first probability that a user in the subset of users in the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user in the subset of the third group believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability as taught by Keerthi (Keerthi [0017]). With the motivation of helping online users understand the various viewpoints of an online discussion and the key comments for both sides (Keerthi [0072]).
Claim 19: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the deliberative consensus opinion is a proportion of users from the first group, the second group, and the third group that are (i) exposed to the critical comment and (ii) accept the first opinion or the second opinion after being exposed to the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 20: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the notification includes a subset of comments in a comment thread associated with the online discussion, wherein the subset of comments support the critical comment and provide context around the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 21: Modified Megill discloses the method as per claim 1. Megill further discloses wherein identifying the critical comment is further comprising identifying a comment among the comments having a highest difference based on a formula of log(P(agreelseen comment)) - log(P(agree Inot seen comment)) (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 22: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes at least one of a user in the first group and a user in the second group (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 23: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes users who have not provided user feedback data identifying the first opinion or the second opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 24: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes users who are different from the users in at least one of the first group and the second group (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 25: Modified Megill discloses the method as per claim 1. Megill further discloses further comprising: identifying, by the computer system, a comment in disagreement with the critical comment as a new critical comment, the critical comment being a previous critical comment; wherein the new critical comment is the comment in disagreement with the previous critical comment, the first opinion is in agreement with the previous critical comment, and the second opinion is in disagreement with the previous critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 26: Modified Megill discloses the method as per claim 1. Megill further discloses wherein: the online discussion is a governance platform, the first opinion is expressed in relation to a decision to be made regarding the topic by the first computing devices associated with the first group of users via the governance platform, wherein the first opinion is at least one of (i) a comment and (ii) a vote, and the second opinion is expressed in relation to the decision to be made regarding the topic by second computing devices associated with the second group of users via the governance platform, wherein the second opinion is at least one of (i) a comment in opposition of the first opinion, (ii) a vote in opposition of the first opinion, and (iii) an inaction (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 27: Modified Megill discloses the method as per claim 26. Megill further discloses wherein the governance platform is a decentralized autonomous organization (DAO) (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 30: Modified Megill discloses the method as per claim 1. Megill further discloses wherein identifying the critical comment further comprises applying a machine learning algorithm that was trained to infer intent of the reactions to the comments and establish a relationship between the inferred intent and the second opinion (Paragraph [0086]; [0163]; [0212-0213] grouping ideas is relatively simple if the answers are in a common and easy processed format; however, if they are not in the same format or are in one that requires more complicated processing in order to evaluate the ideas (e.g. parsing with a natural language processing method) then it becomes a difficult problem for a computing devices to implement. Data that is generated by the inventive system is in a form that is amendable to the application of machine learning methods that focus on “text as data” (e.g. sentiment analysis, topic modeling, etc.). The inventive system may consider participants as being represented by a position in a “space” of a conversation’s comments, based on their reactions to a comment. In one embodiment the space may have as many dimensions as there are comments. A dimensional projection of these points can be obtained by applying a dimension reduction algorithm. The inventive method applies clustering techniques to determine the underlying grouping of the participants within the conversation. (Therefore, the examiner finds the recited art to be able to use several analysis techniques such as applying machine learning, natural language processing, and sentiment analysis to understand the intent and meaning of various comments and the reactions to those comments by a plurality of users and create relationships or clusters of reactions around specific comments in a conversation based on the models)).
Therefore, claims 1-30 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed December 06, 2022, with respect to the rejections of claims 1-30 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are directed to a technical solution to a technical problem in that they recite identifying critical comments using a textual sentiment analysis to infer the intent of the reactions to comments and establish a relationship between the inferred intent and a second opinion as well as determining a deliberative consensus opinion based on the responses to a notification regarding the critical comment, the claims further recite executing instructions to reorder comments in an online discussion presentation on a GUI display of a user where a critical comment is at the top of an online discussion for a user. The applicant argues that the claims are directed to an improvement in identifying and promoting truthful content in an online discussion. However, the examiner respectfully disagrees as the claims are found to be directed to an abstract idea. The claims are directed to receiving a plurality of opinions or comments from users as well as feedback for those comments, analyzing the comments to determine a “critical comment” or a comment that best represents the opinions of a disagreeing group of users, displaying the critical comment to users, and determining if a portion of users changed their opinions based on the critical comments presented. The examiner finds these steps of merely receiving information, analyzing the content of a discussion, organizing the comments based on various characteristics, and assessing the reactions to other users are all steps of a mental process or can be practically performed in the human mind. Even through the claims are recited in a computer environment they are still directed to a mental process as the courts do not distinguish between a mental process performed in the human mind and those performed on a generic computer. Additional examples of similar cases the courts have identified as a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);  example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 
Furthermore, the examiner does not find the additional elements to direct the claims to a practical application. The examiner finds using a textual sentiment analysis to analyze user comments and a GUI to organize and display comments in a desired order based on various characteristics are not sufficient in showing an improvement in the functioning of a computer or technology. The examiner finds these elements to be directed to merely “apply it” or applying a known technology to perform the abstract idea. Examples of similar cases the courts have identified as not being sufficient to show an improvement in computer functionality include: Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Therefore, the examiner does not find the system of presenting critical comments at the top of an online discussion to be a technical solution to a technical problem but merely using generic technology to perform the abstract idea of presenting information during a discussion based on a comment’s characteristics in relation to the conversation as a whole. 
Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-27 and 30 are allowable as being dependent on claims 1, 28, and 29 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed December 06, 2022, with respect to the rejections of Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megill (US 2015/0089399) in view of Clediere (US 2018/0330391) further in view of Keerthi (US 2015/0304269) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 28, and 29: Applicant argues that Megill in view of Clediere does not disclose the newly amended claim limitations of “instructions to output, in response to determining the deliberative consensus opinion, information related to the deliberative consensus opinion of the online discussion in the respective GUI displays, wherein, when executed, the instructions cause the at least one of the computing devices of the users in the first group but not the second group or the third group to reorder the comments in the online discussion to present, in the respective GUI displays, the critical comment at a top of the online discussion and (ii) present, in the respective GUI displays, comments that support the first opinion at a bottom of the online discussion.” However, upon further search and consideration the examiner has found that Keerthi can be combined with Megill and Clediere to teach the newly amended claim limitation. Megill discloses a system of forming groups of users based on their opinions in an online discussion (Megill Figure 18) while Clediere teaches a system of presenting a GUI through which users can share and view their opinions in regards to a specific topic in a rank order (Clediere Figure 4D). The examiner finds that these elements can be used in combination with Keerthi which discloses a system of determining a user’s opinion on a particular conversation topic or other previous similar topics and generating a profile for the user (Keerthi [0038]). While also presenting the primary comments for each differing opinion in an online discussion in a rank order based on their influence on the conversation and support by other users (Keerthi [0018]). Therefore, the examiner finds Keerthi capable of determining a user’s opinion on a discussion and present in a specified order the top “critical comment” to the user or primary comment regarding the opinion that differs from the user’s own opinion in a graphical user interface so that the user may best view the top comments which pertain to a different side of the discussion than their own and potentially change their opinion (Keerthi Figure 5).
Claims 2-27 and 30 were argued as being allowable only as being dependent on claims 1, 28, and 29. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Moseson (US 2014/0278835) System and method for recording and analyzing opinions.
Moeinifar (US 2014/0201125) Conversation management system.
Nigam (US 2009/0164417) Topical sentiments in electronically stored communications.
Mackay (US 2022/0245354) Automated classification of emotion-cognition. 
Szerdi (US 2019/0268174) Interactive broadcast management system.
Morrison (US 2018/0013800) Systems and methods for enabling dialog amongst different participant groups with post-level qualifiers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629